tcmemo_1997_206 united_states tax_court jane c barber petitioner v commissioner of internal revenue respondent docket no filed date jane c barber pro_se james m guiry for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiency in and additions to petitioner's federal_income_tax deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure by amendment to her answer respondent asserted the following increased amounts of deficiency and additions to tax for that year deficiency additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure for the year in issue petitioner has stipulated the amounts of income gain deduction loss and credit properly reportable by her and concedes her liability for the addition_to_tax for failure to pay estimated_tax accordingly the only issue remaining to be decided is whether petitioner is liable for the addition_to_tax for failure_to_file timely provided by sec_6651 findings_of_fact certain facts and the exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time the petition in the instant case was filed petitioner resided in queensbury new york during petitioner was married to robert barber they had three sons at that time mr barber was the developer of a unless otherwise noted all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure waste energy project and had contracts with certain counties allegations of fraud with respect to those contracts were made and mr barber was arrested on misdemeanor charges during early in connection with the investigation of those allegations during date a search pursuant to a warrant was conducted of the offices of mr barber mr barber's and petitioner's attorney and their accountant records were taken by the district attorney who conducted the search but petitioner did not receive an inventory of the items taken mr barber was arrested on felony charges during date mr barber however was not incarcerated as a consequence of his arrests mr barber was tried twice first during date on the misdemeanor charges and subsequently during march and date on the felony charges both trials resulted in acquittals petitioner suffered emotional trauma as a result of mr barber's arrests his trials and the attendant publicity however she continued to function normally in caring for her sons and household doing what she felt she had to do moreover petitioner was not hospitalized as a result of her trauma during that time mr barber also tried to continue his business which was adversely affected by the charges laid against him mr barber and his company did not file for bankruptcy and the business subsequently recovered during forms w-2 reporting information concerning wages earned during were received by petitioner as well as information reports of interest and pension and annuity income which were turned over to petitioner's and mr barber's accountant petitioner also had discussions with their accountant concerning the things she had to do during however petitioner put aside matters connected with the preparation of her return because of the problems facing mr barber after the end of the second trial in date petitioner and mr barber were able to begin reclaiming the documents that had been taken in the date search petitioner turned over to their accountant the records relating to their affairs at least by late petitioner had obtained the documents necessary to prepare a federal_income_tax return neither petitioner nor mr barber requested an extension of time to file a federal_income_tax return for petitioner did not timely file a federal_income_tax return for her taxable_year on date over months after the issuance of the notice_of_deficiency in issue in the instant case petitioner and mr barber submitted to respondent a joint federal_income_tax return for their taxable_year among the items of income properly reportable by petitioner for her taxable_year are wages of dollar_figure pension and annuity income of dollar_figure short-term_capital_gain of dollar_figure and long-term_capital_gain from the sale of a building of dollar_figure opinion the only issue remaining for decision is whether petitioner is liable for the addition_to_tax provided by sec_6651 for failure_to_file timely petitioner concedes that she did not file timely a federal_income_tax return for her taxable_year as petitioner did not obtain an extension of time for filing that return was due on or before date sec_6072 sec_6651 provides that in the case of a failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate the addition_to_tax is mandatory unless it is shown that the failure_to_file is due to reasonable_cause and not willful neglect sec_6651 100_tc_407 affd in part and revd in part on other grounds 51_f3d_597 5th cir reasonable_cause for delay is established where a taxpayer is unable to file despite the exercise of ordinary business care and prudence 67_f3d_29 2d cir affg 100_tc_650 sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 see also 426_f2d_1053 2d cir whether a failure_to_file timely is due to reasonable_cause and not willful neglect is a question of fact united_states v boyle supra pincite n 351_f2d_617 2d cir affg 43_tc_403 92_tc_899 petitioner contends that her failure_to_file timely was due to reasonable_cause because of the emotional trauma she experienced as a result of the arrests of her husband his trials and the attendant publicity and her belief that records needed for the preparation of the return were unavailable because they had been taken during the date search of the offices of mr barber and their accountant mr barber also suggested at trial that the return was not filed because they could not afford to have necessary reports prepared respondent contends that petitioner was not incapacitated by that trauma as our decision in the instant case has been made without resort to the burden_of_proof but instead rests on the evidence submitted the location of the burden_of_proof is immaterial 91_tc_575 ndollar_figure accordingly we do not need to explore the extent to which respondent bears the burden_of_proof by reason of having amended her answer to increase the amount of the addition_to_tax sought from petitioner rule a see 66_tc_743 affd in part and revd in part on other grounds 571_f2d_174 3d cir that there was available to petitioner sufficient information to prepare a timely return but that petitioner made no effort to do so and that financial difficulties do not excuse a failure_to_file timely it is well established that incapacity on the part of a taxpayer due to mental or physical illness is reasonable_cause for failure_to_file timely 16_tc_893 630_fsupp_57 m d tenn see also united_states v boyle supra pincite n a mental or emotional disorder however does not excuse a failure_to_file timely unless it is shown that the disorder rendered the taxpayer incapable of exercising ordinary business care and prudence during the period that the failure_to_file continued estate of scull v commissioner tcmemo_1994_211 akins v commissioner tcmemo_1993_256 affd without published opinion 35_f3d_577 11th cir farley v commissioner tcmemo_1993_31 moreover a taxpayer's selective inability to meet his or her tax obligations when he or she can carry on normal activities does not excuse late filing or failure_to_file see 95_tc_98 tabbi v commissioner tcmemo_1995_ and cases cited therein although in the instant case petitioner experienced emotional trauma as a result of the arrests of her husband the ensuing trials and attendant publicity she was able to carry on normal activities such as caring for her sons and maintaining her family's household and to do the things she felt she had to do moreover petitioner was not hospitalized as a result of her condition and presented no medical evidence documenting its seriousness relying solely on the testimony of herself and her husband furthermore during relevant times petitioner provided tax information to and discussed her obligations with their accountant which suggests that she was cognizant of her obligation to file and was capable of exercising ordinary business care and prudence although we are sympathetic to petitioner's plight we conclude that the emotional trauma she suffered did not preclude her from conducting her affairs in a manner that would justify relief from the addition_to_tax provided by sec_6651 petitioner did not file a return for her taxable_year as soon as possible after the end of mr barber's final trial but waited to submit such a return until date approximately months after the end of that trial and over months after respondent issued a notice_of_deficiency to petitioner we are persuaded that petitioner was not incapacitated during the period that her failure_to_file a return for her taxable_year continued williams v commissioner supra pincite with respect to petitioner's second contention we note that as a general matter the unavailability of records is not reasonable_cause for failure_to_file timely crocker v commissioner supra pincite a taxpayer is required to file timely based on the best information available and thereafter to file an amended_return if necessary 79_tc_298 petitioner admits that during she timely received forms w-2 with respect to wages earned and information reports of interest and pension and annuity income received during the only records that she claims were not available at relevant times were those that had been taken during the date search of her husband's and their accountant's offices petitioner's general testimony as to the nature of the information contained in those records did not identify any such information that was essential to the preparation of her return furthermore she did not make any effort either to gain access to those records for the purpose of preparing her return or to obtain the information contained in them from other sources petitioner was required to make reasonable estimates of amounts required to be shown on her return based on the information available to her 56_tc_1324 affd without published opinion 496_f2d_876 5th cir petitioner did not apply for an extension of time to file her return for so as to gain more time to assemble the information she claims to have needed in order to file moreover petitioner admitted that by late she had obtained a sufficient number of the records to prepare a federal_income_tax return for accordingly the delay in filing subsequent to late cannot be attributed to the unavailability of records lastly financial difficulties generally do not constitute reasonable_cause for failure_to_file a return 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir 21_tc_1012 affd 225_f2d_629 10th cir petitioner stipulated that inter alia wages of dollar_figure pension and annuity income of dollar_figure short-term_capital_gain of dollar_figure and long-term_capital_gain from the sale of a building of dollar_figure are properly reportable by her for her taxable_year none of the circumstances on which petitioner relies justifies relief from the addition_to_tax provided by sec_6651 rather it appears to us that petitioner simply put the filing of that return aside because of matters she considered more pressing and took no steps to prepare her return until respondent acted to address her failure_to_file indeed petitioner indicated in her testimony that although she discussed her obligations with her accountant she put matters connected with filing her tax_return on the back burner and dealt with matters she considered more pressing see educational fund of elec indus v united_states f 2d pincite throop v commissioner tcmemo_1994_10 to reflect the foregoing decision will be entered for respondent
